Veley v Manchester (2021 NY Slip Op 00759)





Veley v Manchester


2021 NY Slip Op 00759


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


1167 CA 19-01897

[*1]DEBRA VELEY, PLAINTIFF-APPELLANT-RESPONDENT,
vPATRICIA A. MANCHESTER, DEFENDANT-RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


LILLENSTEIN & PFEIFFER, DELEVAN (RAYMOND M. PFEIFFER OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.
THOMAS C. PARES, BUFFALO (JAMES P. RENDA OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT.

	Appeal and cross appeal from a judgment of the Supreme Court, Erie County (John L. Michalski, A.J.), entered September 20, 2019. The judgment, among other things, awarded plaintiff the sum of $73,063.44. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Veley v Manchester ([appeal No. 2] — AD3d — [Feb. 5, 2021] [4th Dept 2021]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court